Exhibit 10.12

PERSPECTA INC.

SEVERANCE PLAN FOR SENIOR

MANAGEMENT AND KEY EMPLOYEES

And Summary Plan Description

Effective June 1, 2018

This Severance Plan (the “Plan”) shall become effective with respect to any
particular Designated Employee (as defined below) as of the date a Senior
Management and Key Employee Severance Agreement, incorporating all or any
portion of the terms hereof, is executed between such Designated Employee and
Perspecta Inc. (“Perspecta” and, together with its subsidiaries, the “Company”).
This document is also intended to constitute the Summary Plan Description for
the Plan.

The Plan is effective as of June 1, 2018. The Plan is intended to comply with
the provisions of Section 409A of the Internal Revenue Code of 1986, as amended
(the “Code”) and the regulations and other Treasury Department guidance
promulgated thereunder, and shall be interpreted accordingly.

 

1. Purpose

The principal purposes of the Plan are to (i) provide an incentive to the
Designated Employees to remain in the employ of the Company, notwithstanding any
uncertainty and job insecurity which may be created by an actual or prospective
Change of Control, (ii) encourage the Designated Employee’s full attention and
dedication to the Company currently and in the event of any actual or
prospective Change of Control, and (iii) provide an incentive for the Designated
Employees to be objective concerning any potential Change of Control and to
fully support any Change of Control transaction approved by the Board of
Directors.

 

2. Definitions

Certain terms not otherwise defined in this Plan shall have the meanings set
forth in this Section 2.

(a) Cause. For purposes of this Plan and any agreements entered into pursuant to
the Plan only, Cause shall mean:

(i) fraud, misappropriation, embezzlement or other act of material misconduct
against the Company or any of its affiliates;

(ii) conviction of a felony involving a crime of moral turpitude;

(iii) willful and knowing violation of any rules or regulations of any
governmental or regulatory body material to the business of the Company; or



--------------------------------------------------------------------------------

(iv) substantial and willful failure to render services in accordance with the
terms of his or her employment (other than as a result of illness, accident or
other physical or mental incapacity), provided that a demand for performance of
services has been delivered to the Designated Employee in writing by or on
behalf of the board of directors of the Employer at least 60 days prior to
termination identifying the manner in which such board of directors believes
that the Designated Employee has failed to perform and (B) the Designated
Employee has thereafter failed to remedy such failure to perform.

(b) Change of Control. The term “Change of Control” means the consummation of a
“change in ownership” of the Company, a “change in effective control” of the
Company or a “change in the ownership of a substantial portion of the assets” of
the Company, in each case, as defined under Section 409A. For avoidance of
doubt, neither the spinoff of the Company from DXC Technology Company
(“Spinoff”) nor the mergers of Vencore Holding Corp. (“Vencore”) and KGS Holding
Corp. (“KGS”) with a subsidiary of the Company (the “Mergers”) shall constitute
a Change of Control for purposes hereof.

(c) Compensation. “Compensation” shall mean the sum of:

(i) the Designated Employee’s annual base salary as in effect immediately prior
to the date the Notice of Termination provided for in Section 3(c) of the Plan
is given or in effect immediately prior to the date of the Change of Control,
whichever is greater, and

(ii) the average annual Short-Term Incentive Compensation Bonus as defined
below, for the Designated Employee, whether pursuant to a then existing plan of
the Company or otherwise, (x) over the three most recent fiscal years preceding
the year in which the Date of Termination occurs for which a Short-Term
Incentive Compensation Bonus was paid or deferred or for which the amount of
Short-Term Incentive Compensation Bonus, if any, was finally determined; or
(y) for a Designated Employee employed by the Company for less than the three
fiscal years to which reference is made in (i), over the most recent complete
fiscal year or years prior to the Date of Termination during which such
Designated Employee was employed and for which a Short-Term Incentive
Compensation Bonus was paid or for which the amount of Short-Term Incentive
Compensation Bonus, if any, was finally determined; or (z) for a Designated
Employee employed by the Company for less than a single complete fiscal year
prior to the year in which the Date of Termination occurs, the average annual
cash Short-Term Incentive Compensation Bonus shall be based on the target annual
bonus for the fiscal year during which the Date of Termination occurs.
Notwithstanding the foregoing, Short-Term Incentive Compensation



--------------------------------------------------------------------------------

Bonuses determined after the Change of Control are not taken into account in
determining the average annual Short-Term Incentive Compensation Bonus for the
Designated Employee unless the inclusion of all such bonuses increases the
average, in which case all such bonuses are taken into account. For purposes
hereof, continuous employment with DXC Technology Company (“DXC”), Vencore or
KGS prior to the Spinoff and Mergers shall be deemed employment with the
Company.

(d) Designated Employees. “Designated Employees” shall refer to those employees
of Perspecta and its subsidiaries (the entity directly employing a Designated
Employee shall be referred to herein, with respect to such Designated Employee,
as the “Employer”) who are parties to agreements with Perspecta substantially in
the form of Exhibit A attached hereto (with such changes as may be approved by
the Board of Directors or the Compensation Committee or other duly authorized
committee thereof), incorporating the terms and provisions of this Plan (a
“Participation Agreement”). Each such agreement shall indicate whether the
particular Designated Employee is in Group A or Group B, or such other Group as
may hereafter be duly defined by amendment of this Plan.

(e) Good Reason. A Designated Employee’s termination of employment with the
Company shall be deemed for “Good Reason” if it occurs within six months of any
of the following without the Designated Employee’s express written consent:

(i) A substantial change in the nature, or diminution in the status, of the
Designated Employee’s duties or position from those in effect immediately prior
to the Change of Control;

(ii) A reduction by the Company in the Designated Employee’s annual base salary
as in effect on the date of a Change of Control or as in effect thereafter if
such compensation has been increased and such increase was approved prior to the
Change of Control;

(iii) A reduction by the Company in the overall value of benefits provided to
the Designated Employee, as in effect on the date of a Change of Control or as
in effect thereafter if such benefits have been increased and such increase was
approved prior to the Change of Control. As used herein, “benefits” shall
include all profit sharing, retirement, pension, health, medical, dental,
disability, insurance, automobile, and similar benefits;

(iv) A failure to continue in effect any stock option or other equity-based or
non-equity based incentive compensation plan in effect immediately prior to the
Change of Control, or a reduction in the Designated Employee’s participation in
any such plan, unless the Designated Employee is afforded the opportunity to
participate



--------------------------------------------------------------------------------

in an alternative incentive compensation plan of reasonably equivalent value;

(v) A failure to provide the Designated Employee the same number of paid
vacation days per year available to him or her prior to the Change of Control,
or any material reduction or the elimination of any material benefit or
perquisite enjoyed by the Designated Employee immediately prior to the Change of
Control;

(vi) Relocation of the Designated Employee’s principal place of employment to
any place more than 35 miles from the Designated Employee’s previous principal
place of employment;

(vii) Any material breach by the Company of any provision of the Plan or of any
agreement entered into pursuant to the Plan or any stock option or restricted
stock agreement;

(viii) Conduct by the Company, against the Designated Employee’s volition, that
would cause the Designated Employee to commit fraudulent acts or would expose
the Designated Employee to criminal liability; or

(ix) Any failure by the Company to obtain the assumption of the Plan or any
agreement entered into pursuant to the Plan by any successor or assign of the
Company;

provided that for purposes of clauses (ii) through (v) above, “Good Reason11
shall not exist (A) if the aggregate value of all salary, benefits, incentive
compensation arrangements, perquisites and other compensation is reasonably
equivalent to the aggregate value of salary, benefits, incentive compensation
arrangements, perquisites and other compensation as in effect immediately prior
to the Change of Control, or as in effect thereafter if the aggregate value of
such items has been increased and such increase was approved prior to the Change
of Control, or (B) if the reduction in aggregate value is due to reduced
performance by the Company, the business unit of the Company for which the
Designated Employee is responsible, or the Designated Employee, in each case
applying standards reasonably equivalent to those utilized by the Company prior
to the Change of Control.

A Designated Employee claiming Good Reason for termination of employment must
give written notice to the Company of his intention to terminate his employment
for Good Reason, which notice shall (i) state in detail the particular
circumstances that constitute the grounds on which the proposed termination for
Good Reason is based and (ii) be given no later than 90 days after the first
occurrence of such circumstances. The Company shall have 30 days after receiving
such notice in which to cure such grounds. If the Company fails to cure such
grounds within such 30-day period, such Designated Employee’s



--------------------------------------------------------------------------------

employment with the Company shall thereupon terminate for Good Reason.

(f) Short-Term Incentive Compensation Bonus. For purposes of this Plan, a
Short-Term Incentive Compensation Bonus shall mean a lump sum cash amount or
other form of payment, including restricted stock, restricted stock units and
other payment in kind, whether contingent or fixed, and whether or not deferred,
determined on an annual basis under the Company’s Incentive Compensation Plan or
such successor plan or plans as shall be in effect for the whole or partial
fiscal year or years applicable under Section 2(a) of this Plan. A restricted
stock or restricted stock unit award granted in lieu of a cash bonus shall be
deemed to have the same value as such cash bonus. For purposes hereof,
Short-Term Incentive Compensation Bonus shall include, if applicable, any annual
cash bonus paid to a Designated Employee under an annual cash bonus plan
sponsored or maintained by DXC, Vencore or KGS prior to the Spinoff and Mergers.

 

3. Termination Following Change of Control

(a) Termination of Employment.

(i) In the event a Designated Employee in Group A or Group B, following the date
of a Change of Control, either (A) has a voluntary employment termination for
Good Reason within twenty-four (24) full calendar months following such Change
of Control, or (B) has an involuntary employment termination for any reason
other than for Cause within thirty-six full calendar months following such
Change of Control, such Designated Employee shall be entitled to receive
following such employment termination such payments and benefits hereunder as
such Designated Employee shall be entitled to receive upon such employment
termination in accordance with Sections 2(d) and 4 of this Plan.

(ii) Notwithstanding any other provision of this Plan, no payments shall be made
under or measured by this Plan in the event that the Designated Employee’s
employment is terminated by his Disability or by his death or for Cause.

(b) Disability. If, as a result of the Designated Employee’s incapacity due to
physical or mental illness, accident or other incapacity (as determined by the
board of directors of the applicable Employer in good faith, after consideration
of such medical opinion and advice as may be available to such board from
medical doctors selected by the Designated Employee or by such board or both
separately or jointly), the Designated Employee shall have been absent from his
duties with the Employer on a full-time basis for six consecutive months and,
within 30 days after written Notice of Termination thereafter given by the
Employer, the Designated Employee shall not have returned to the full-time
performance of the



--------------------------------------------------------------------------------

Designated Employee’s duties, the Employer may, to the extent permitted by
applicable law, terminate the Designated Employee’s employment for “Disability”.

(c) Notice of Termination. Any purported termination of the Designated
Employee’s employment by the Designated Employee’s Employer or the Designated
Employee hereunder shall be communicated by a Notice of Termination to the other
party in accordance with the terms of the agreement entered into pursuant to the
Plan. For purposes of the Plan and any agreement entered into pursuant hereto, a
“Notice of Termination” shall mean a written notice which shall indicate those
specific termination provisions in the Plan applicable to the termination and
which sets forth in reasonable detail the facts and circumstances claimed to
provide a basis for application of the provisions so indicated.

(d) Date of Termination. “Date of Termination” shall mean (i) if the Designated
Employee is terminated by the Employer for Disability, thirty (30) days after
Notice of Termination is given to the Designated Employee (provided that the
Designated Employee shall not have returned to the performance of the Designated
Employee’s duties on a full-time basis during such thirty (30) day period) or
(ii) if the Designated Employee’s employment is terminated by the Employer for
any other reason or by the Designated Employee, the date on which a Notice of
Termination is given.

 

4. Severance Compensation upon Termination of Employment

If the employment with the Company of a Designated Employee in Group A or Group
B shall be terminated following a Change of Control as set forth in Section 3 of
the Plan, then Perspecta shall cause each Employer to pay and provide as follows
to such Designated Employee:

(a) For a Designated Employee in Group A or Group B, upon voluntary termination
for Good Reason within twenty-four (24) full calendar months following a Change
of Control, or upon involuntary employment termination for any reason other than
for Cause within thirty-six (36) full calendar months following such Change of
Control, the Employer shall:

(i) Pay to the Designated ·Employee as severance pay in a lump sum in cash on
the tenth business day following the Date of Termination, an amount equal to the
multiple specified on Exhibit B and made applicable to such Designated Employee
by this Plan and such Designated Employee’s agreement hereunder, multiplied by
the Designated Employee’s Compensation; and

(ii) Provide the Designated Employee, for the number of years calculated for
such Designated Employee pursuant to Section 4(a)(i) of this Plan (or such
shorter period as the Designated Employee may elect) with disability, health,
life and accidental death and dismemberment benefits substantially similar to
those benefits



--------------------------------------------------------------------------------

which the Designated Employee is receiving immediately prior to the Change of
Control or, if greater, immediately prior to the Notice of Termination (followed
by the period of COBRA continuation if COBRA benefits are elected by the
Designated Employee at such Designated Employee’s expense). Benefits otherwise
receivable by the Designated Employee pursuant to this Section 4(a)(ii) shall be
reduced to the extent comparable benefits are actually received by the
Designated Employee during such period as the result of his or her employment
with another person.

 

5. Tax Matters

The Designated Employee will be liable for and will pay all Designated
Employee’s tax liability by virtue of any payments made to the Designated
Employee under the Plan or otherwise. The Designated Employee shall not be
entitled to any parachute tax gross-up payment. Accordingly, notwithstanding any
contrary provisions in any other plan, program or policy of Perspecta, if all or
any portion of the benefits payable under the Plan, either alone or together
with other payments and benefits which the Designated Employee receives or is
entitled to receive from Perspecta or any other source, would constitute an
“excess parachute payment” within the meaning of Section 280G of Code, Perspecta
shall reduce the Designated Employee’s payments and benefits payable under the
Plan to the extent necessary so that no portion thereof shall be subject to the
excise tax imposed by Section 4999 of the Code, but only if, by reason of such
reduction, the net after-tax benefit after such reduction shall exceed the net
after-tax benefit if such reduction were not made. The parachute payments shall
be reduced in a manner that provides to the Designated Employee the greatest
economic benefit and to the extent the reduction of any two or more parachute
payments would produce an economically equivalent benefit to the Designated
Employee, each shall be reduced pro rata.

“Net after-tax benefit if such reduction were not made” for these purposes shall
mean the sum of (i) the total amount payable to the Designated Employee under
the Plan, plus (ii) all other payments and benefits which the Designated
Employee receives or is then entitled to receive from Perspecta or otherwise
that, alone or in combination with the payments and benefits payable under the
Plan, would constitute a “parachute payment” within the meaning of Section 280G
of the Code, less (iii) the amount of federal income taxes payable with respect
to the foregoing calculated at the maximum marginal income tax rate for each
year in which the foregoing shall be paid to the Designated Employee (based upon
the rate in effect for such year as set forth in the Code at the time of the
payment under the Plan), less (iv) the amount of excise taxes imposed with
respect to the payments and benefits described in (i) and (ii) above by
Section 4999 of the Code.

“Net after-tax benefit after such reduction” for these purposes shall mean the
sum of (i) (A) the total amount payable to the Designated Employee



--------------------------------------------------------------------------------

under the Plan, plus (B) all other payments and benefits which the Designated
Employee receives or is then entitled to receive from Perspecta or otherwise
that, alone or in combination with the payments and benefits payable under the
Plan, would constitute a “parachute payment” within the meaning of Section 280G
of the Code, in the case of each of (A) and (B) as reduced by the minimum amount
such that none of the payments or benefits described in (A) or (B) would be
subject to excise taxes imposed by Section 4999 of the Code, less (ii) the
amount of federal income taxes payable with respect to the foregoing calculated
at the maximum marginal income tax rate for each year in which the foregoing
shall be paid to the Designated Employee (based upon the rate in effect for such
year as set forth in the Code at the time of the payment under the Plan).

The effect of the excise tax imposed under Section 4999 of the Code, “net after
tax benefit if such reduction were not made”, “net after tax benefit after such
reduction,” greatest economic benefit, economically equivalent benefit and other
factors applicable in the determinations to be made under this Section, shall be
determined by the Accountants.

For the purposes of this Section 5, the “Accountants” shall mean Perspecta’s
independent certified public accountants serving immediately prior to the Change
of Control. In the event that such Accountants decline to serve as the
Accountants for purposes of this Section 5 or are serving as accountant or
auditor for the individual, entity or group effecting the Change of Control, the
Designated Employee shall appoint another nationally recognized public
accounting firm to make the determinations required hereunder (which accounting
firm shall then be referred to as the Accountants hereunder). All fees and
expenses of the Accountants in connection with matters relating to this
Section 5 shall be paid by Perspecta.

 

6. Dispute Resolution: Claims Procedure

(a) Claims Procedure.

(i) Benefits will be provided to each Designated Employee as specified in this
Plan. If a Designated Employee believes that he has not been provided with
benefits due under the Plan, then the Designated Employee (who is hereafter
referred to as the “Claimant”) has the right to make a written claim for
benefits under the Plan. Written claims for severance pay benefits shall be
governed by the following procedures; any written claims for health or welfare
benefits shall be governed by the claims procedures of the applicable health or
welfare plan. If such a written claim is made, and the Administrator wholly or
partially denies the claim, the Administrator shall provide the Claimant with
written notice of such denial, setting forth, in a manner calculated to be
understood by the Claimant:

(A) the specific reason or reasons for such denial;



--------------------------------------------------------------------------------

(B) specific reference to pertinent Plan provisions on which the denial is
based;

(C) a description of any additional material or information necessary for the
Claimant to perfect the claim and an explanation of why such material or
information is necessary; and

(D) an explanation of the Plan’s claims review procedure and time limits
applicable to those procedures, including a statement of the Claimant’s right to
bring a civil action under ERISA Section 502(a) if the claim is denied on
appeal.

(ii) The written notice of any claim denial pursuant to Section 6(a)(i) shall be
given not later than thirty (30) days after receipt of the claim by the
Administrator, unless the Administrator determines that special circumstances
require an extension of time for processing the claim, in which event:

(A) written notice of the extension shall be given by the Administrator to the
Claimant prior to thirty (30) days after receipt of the claim;

(B) the extension shall not exceed a period of thirty (30) days from the end of
the initial thirty (30) day period for giving notice of a claim denial; and

(C) the extension notice shall indicate (1) the special circumstances requiring
an extension of time and (2) the date by which the Administrator expects to
render the benefit determination.

(iii) The decision of the Administrator shall be final unless the Claimant,
within sixty (60) days after receipt of notice of the claims denial from the
Administrator, submits a written request to the Board of Directors of Perspecta,
or its delegate, for an appeal of the denial. During that sixty (60) day period,
the Claimant shall be provided, upon request and free of charge, reasonable
access to, and copies of, all documents, records and other information relevant
to the claim for benefits. The Claimant shall be provided the opportunity to
submit written comments, documents, records, and other information relating to
the claim for benefits as part of the Claimant’s appeal. The Claimant may act in
these matters individually, or through his or her authorized representative.

(iv) After receiving the written appeal, if the Board of Directors of Perspecta,
or its delegate, shall issue a written decision



--------------------------------------------------------------------------------

notifying the Claimant of its decision on review, not later than thirty
(30) days after receipt of the written appeal, unless the Board of Directors of
Perspecta or its delegate determines that special circumstances require an
extension of time for reviewing the appeal, in which event:

(A) written notice of the extension shall be given by the Board of Directors of
Perspecta or its delegate prior to thirty (30) days after receipt of the written
appeal;

(B) the extension shall not exceed a period of thirty (30) days from the end of
the initial thirty (30) day review period; and

(C) the extension notice shall indicate (1) the special circumstances requiring
an extension of time and (2) the date by which the Board of Directors of
Perspecta or its delegate expects to render the appeal decision.

The period of time within which a benefit determination on review is required to
be made shall begin at the time an appeal is received by the Board of Directors
of Perspecta or its delegate, without regard to whether all the information
necessary to make a benefit determination on review accompanies the filing of
the appeal. If the period of time for reviewing the appeal is extended as
permitted above, due to a claimant’s failure to submit information necessary to
decide the claim on appeal, then the period for making the benefit determination
on review shall be tolled from the date on which the notification of the
extension is sent to the claimant until the date on which the claimant responds
to the request for additional information.

(v) In conducting the review on appeal, the Board of Directors of Perspecta or
its delegate shall take into account all comments, documents, records, and other
information submitted by the claimant relating to the claim, without regard to
whether such information was submitted or considered in the initial benefit
determination. If the Board of Directors of Perspecta or its delegate upholds
the denial, the written notice of decision from the Board of Directors of
Perspecta or its delegate shall set forth, in a manner calculated to be
understood by the Claimant:

(A) the specific reason or reasons for the denial;

(B) specific reference to pertinent Plan provisions on which the denial is
based;

(C) a statement that the Claimant is entitled to be receive, upon request and
free of charge, reasonable access to, and copies of, all documents, records and
other information relevant to the claim for benefits; and



--------------------------------------------------------------------------------

(D) a statement of the Claimant’s right to bring a civil action under ERISA
502(a).

(vi) If the Plan or any of its representatives fail to follow any of the above
claims procedures, the Claimant shall be deemed to have duly exhausted the
administrative remedies available under the plan and shall be entitled to pursue
any available remedies under ERISA Section 502(a), including but not limited to
the filing of an action for immediate declaratory relief regarding benefits due
under the Plan.

(vii) If the Board of Directors of Perspecta or its delegate upholds the denial
on review of a severance pay claim, or if a health or welfare benefit claim is
denied on review under the applicable health or welfare plan and/or the
administrative remedies thereunder have been exhausted, then the Claimant shall
have the right to bring a civil action under ERISA Section 502(a).

 

7. Mitigation of Damages; Effect of Plan

(a) The Designated Employee shall not be required to mitigate damages or the
amount of any payment provided for under the Plan by seeking other employment or
otherwise, nor shall the amount of any payment provided for under the Plan,
including without limitation Section 4 of the Plan, be reduced by any
compensation earned by the Designated Employee as a result of employment by
another employer or by retirement benefits after the Date of Termination, or
otherwise except as expressly provided herein.

(b) Except as provided in Section 9, the provisions of the Plan, and any payment
provided for hereunder, shall not reduce any amounts otherwise payable, or in
any way diminish the Designated Employee’s existing rights, or rights which
would accrue solely as a result of the passage of time, under any benefit plan,
employment agreement or other contract, plan or arrangement.

 

8. Term; Amendments; No Effect On Employment Prior To Change Of Control

(a) This Plan shall have an initial term of two years, which shall be
automatically extended by one year beginning on the first anniversary of the
date of adoption of this Plan and on each anniversary thereafter. This Plan with
respect to all Designated Employees or any particular Designated Employee may be
terminated or amended by the Board of Directors of Perspecta or by its
Compensation Committee or any other duly authorized Committee thereof; provided
that a termination or any amendment that reduces the benefits to the Designated
Employee provided hereunder or otherwise adversely affects the rights of the
Designated Employee, without the Designated Employee’s prior written consent:
(i) may only be



--------------------------------------------------------------------------------

approved after the completion of the initial two year term and prior to a Change
of Control, and (ii) may not be effected prior to the provision of 24 months’
advance notice thereof to the Designated Employee. Termination or amendment of
this Plan shall not affect any obligation of Perspecta under this Plan which has
accrued and is unpaid as of the effective date of the termination or amendment.
Notwithstanding the foregoing, Perspecta may change the definition of “Change of
Control” as provided in Section 2(b), above, subject to the limitations therein
stated.

(b) Notwithstanding anything herein or in any agreement entered into pursuant to
the Plan to the contrary, the Board of Directors of Perspecta or the
Compensation Committee thereof may amend the Plan (which amendment shall be
effective upon its adoption or at such other time designated by the Board of
Directors or Compensation Committee, as applicable) at any time prior to a
Change in Control as may be necessary, upon the advice of Perspecta’s counsel,
to avoid the imposition of the additional tax under Section 409A(a)(1)(B) of the
Code; provided, however, that any such amendment shall be implemented in such a
manner as to preserve, to the greatest extent possible, the terms and conditions
of the Plan as in existence immediately prior to any such amendment.

(c) Nothing in this Plan or any agreement entered into pursuant to this Plan
shall confer upon the Designated Employee any right to continue in the employ of
the Company prior to (or, subject to the terms of this Plan, following) a Change
of Control or shall interfere with or restrict in any way the rights of the
Employer, which are hereby expressly reserved except as may otherwise be
provided under any other written agreement between the Designated Employee and
the Employer, to discharge the Designated Employee at any time prior to (or,
subject to the terms of the Plan, following) the date of a Change of Control for
any reason whatsoever, with or without cause. The Designated Employee and
Perspecta, on behalf of each Employer, acknowledge that, except as may otherwise
be provided under any other written agreement between the Designated Employee
and such Employer, the employment of the Designated Employee by the Employer is
“at will,” and if, prior to a Change Of Control, the Designated Employee’s
employment with the Employer terminates for any reason or for no reason, then
the Designated Employee shall have no further rights under this Plan.

(d) The Employer may withhold from any amounts payable under this Plan such
Federal, state, local or other taxes as shall be required to be withheld
pursuant to any applicable law or regulation.

(e) The Designated Employee’s or Perspecta’s failure to insist upon strict
compliance with any provision hereof or the failure to assert any right the
Designated Employee or Perspecta may have hereunder, including, without
limitation, the right of the Designated Employee to terminate employment for
Good Reason, as defined herein, shall not be



--------------------------------------------------------------------------------

deemed to be a waiver of such provision or right or any other provision or right
under this Plan.

 

9. Effect Of Other Agreements

Notwithstanding anything to the contrary provided in this Plan, (i) any amounts
payable to a Designated Employee pursuant to Section 4 of the Plan shall be
reduced by any amounts actually paid to such Designated Employee following a
termination of employment either pursuant to applicable law or under any
contract between the Designated Employee and the Company, in either case that
provides for or requires the payment of compensation or severance benefits
following a termination of employment and (ii) any benefits that may be provided
to a Designated Employee for three years or another period following a
termination of employment pursuant to Section 4 of the Plan shall be reduced to
the extent that substantially identical benefits are actually received by the
Designated Employee during such three year or other period under an existing
severance agreement or requirement. It is expressly understood, however, that no
amounts payable hereunder shall be reduced by amounts payable under the
Company’s retirement or deferred compensation plans or by amounts payable as
accrued vacation or because of the acceleration of the benefits under
Perspecta’s equity compensation plans.

 

10. Effect Of Section 409A of the Code.

The Plan is intended to provide payments that are exempt from or compliant with
the provisions of Section 409A and the Plan shall be interpreted accordingly.

Each payment under the Plan is intended to be compliant with or excepted from
Section 409A, including, but not limited to, by compliance with the short-term
deferral exception as specified in Treasury Regulation § 1.409A-l(b)(4) and the
involuntary separation pay exception within the meaning of Treasury Regulation §
l.409A-l(b)(9)(iii), and the provisions of the Plan will be administered,
interpreted and construed accordingly (or disregarded to the extent such
provision cannot be so administered, interpreted or construed).

All reimbursements or provision of in-kind benefits pursuant to the Plan shall
be made in accordance with Treasury Regulation § 1.409A-3(i)(l)(iv) such that
the reimbursement or provision will be deemed payable at a specified time or on
a fixed schedule relative to a permissible payment event. Specifically, the
amount reimbursed or in-kind benefits provided under the Plan during the
Designated Employee’s taxable year may not affect the amounts reimbursed or
provided in any other taxable year (except that total reimbursements may be
limited by a lifetime maximum under a group health plan), the reimbursement of
an eligible expense shall be made on or before the last day of the Designated
Employee’s taxable year following the taxable year in which the expense was



--------------------------------------------------------------------------------

incurred, and the right to reimbursement or provision of in-kind benefit is not
subject to liquidation or exchange for another benefit.

In the event that any Designated Employee also participates in any other
severance arrangement sponsored and maintained by the Company, and if the
payments under this plan or the other severance arrangement are nonqualified
deferred compensation within the meaning of Section 409A (as defined in this
Section 10 of this Plan), then the time and form of payments to be made under
this Plan and the other severance arrangement, to the extent they are of the
same amounts, will be conformed so that such payments are in compliance with the
requirements of Section 409A.

Notwithstanding anything to the contrary in this Plan, if, upon the advice of
its counsel, Perspecta determines that any payments or benefits to be provided
to a Designated Employee who is a “Specified Employee” (as such term is defined
under Section 409A of the Code and the regulations and other Treasury Department
guidance promulgated thereunder (collectively, “Section 409A”)) of an Employer
(a “Specified Employee”) by Perspecta or the Employer pursuant to Section 4 of
this Plan are or may become subject to the additional tax under
Section 409A(a)(l)(B) or any other taxes or penalties imposed under Section 409A
(“409A Taxes”) as applicable at the time such payments and benefits are
otherwise required under this Plan, then:

(a) (i) such payments shall be delayed until the date that is the earlier of six
months after date of the Specified Employee’s “separation from service” (as such
term is defined under Section 409A) with the Company or the date of the
Specified Employee’s death, or such shorter period that, in the opinion of such
counsel, is sufficient to avoid the imposition of 409A Taxes (the “Payments
Delay Period”), and (ii) such payments shall be increased by an amount equal to
interest on such payments for the Payments Delay Period at a rate equal to the
default rate credited to amounts deferred under Perspecta’s Deferred
Compensation Plan, as amended; provided, however, that such rate shall be
calculated on a monthly average basis rather than a daily basis (the “Interest
Rate”);

(b) (i) with respect to the provision of such benefits, for a period of six
months following date of the Specified Employee’s “separation from service” (as
such term is defined under Section 409A) with the Company, or such shorter
period, that, in the opinion of such counsel, is sufficient to avoid the
imposition of 409A Taxes (the “Benefits Delay Period”), the Specified Employee
shall be responsible for the full cost of providing such benefits, and (ii) on
the first day following the Benefits Delay Period, the Employer shall reimburse
the Specified Employee for the costs of providing such benefits imposed on the
Specified Employee during the Benefits Delay Period, plus interest accrued at
the Interest Rate; and

(c) the applicable Employer shall fund any payments to a Specified



--------------------------------------------------------------------------------

Employee that are to be delayed as a result of the imposition of a Payment Delay
Period (including the interest to be paid with respect to such delayed payments)
and/or any payments that are expected to be paid to a Specified Employee as a
result of the imposition of a Benefits Delay Period (including any interest to
be paid with respect thereto) (collectively, the “Delayed Payments”) by
establishing and irrevocably funding a trust for the benefit of the applicable
Specified Employee. Such trust shall be a grantor trust described in Section 671
of the Code and intended not to cause tax to be incurred by the Specified
Employee until amounts are paid out from the trust to the Specified Employee.
The trust shall provide for distribution of amounts to the Specified Employee in
order to pay taxes, if any, that become due on the amounts as to which payment
is being delayed during the Payment Delay Period pursuant to this Section 10,
but only to the extent permissible under Section 409A of the Code without the
imposition of 409A Taxes. The amount of such fund shall equal a good faith
estimate of the Delayed Payments determined by the Company in consultation with
the Specified Employee. The establishment and funding of such trust shall not
affect the obligation of the applicable Employer to pay the Delayed Payments
pursuant to this Section 10.

Specified Employees shall be identified as provided in Perspecta’s Specified
Employee Determination Policy, as amended.



--------------------------------------------------------------------------------

EXHIBIT A

PERSPECTA INC.

SENIOR MANAGEMENT AND KEY

EMPLOYEE SEVERANCE AGREEMENT

This SENIOR MANAGEMENT AND KEY EMPLOYEE SEVERANCE AGREEMENT (this “Agreement”),
dated as of ______________ is made and entered into by and between Perspecta
Inc., a Nevada corporation (the “Company”), and _________________ (the
“Executive”).

RECITALS

This Agreement is being entered into in accordance with the Severance Plan
attached hereto as Annex 1 (the “Plan”) in order to set forth the specific
severance compensation which the Company agrees that it will cause the
Executive’s employer, which is or is a subsidiary of the Company (the
“Employer”), to pay to the Executive if the Executive’s employment with the
Employer terminates under certain circumstances described in the Plan.

A G R E E M E N T

NOW, THEREFORE, in consideration of the continued service of the Executive as an
employee of the Company, the mutual covenants and agreements contained in this
Agreement, and for other good and valuable consideration, the receipt of which
is hereby acknowledged, the parties hereto agree as follows:

1. Agreement to Provide Plan Benefits. The Plan (as it may hereafter be amended
or modified in accordance with the terms thereof) is hereby incorporated into
this Agreement in full and made a part hereof as though set forth in full in
this Agreement. The Executive is hereby designated a member of Group _______
under the Plan and shall be entitled to all of the rights and benefits
applicable to Designated Employees in such Group under the Plan. The Company
agrees to be bound by the Plan and to cause the Employer to provide to the
Executive all of the benefits provided to Designated Employees who are members
of Group ______ under the Plan subject to the terms and conditions of the Plan.
Terms not otherwise defined in this Agreement shall have the meanings set forth
in the Plan.

2. Heirs and Successors.

(a) Successors of the Company. The Company will require any successor or assign
(whether direct or indirect, by purchase, merger, consolidation or otherwise) to
all or substantially all of the business and/or assets of the Company to assume
and agree to perform this Agreement in the same manner and to the same extent
that the Company would be required to perform it if no such succession or
assignment had taken place. Failure of the Company to obtain such agreement
prior to the effectiveness of any such succession transaction shall be a breach
of this Agreement and shall entitle the Executive to terminate his or her
employment with the Employer within six months thereafter for Good



--------------------------------------------------------------------------------

Reason and to receive the benefits provided under the Plan in the event of
termination for Good Reason following a Change of Control. As used in this
Agreement, “Company” shall mean the Company as defined above and any successor
or assign to its business and/or assets as aforesaid which executes and delivers
the agreement provided for in this Section 2 or which otherwise becomes bound by
all the terms and provisions of this Agreement by operation of law.

(b) Heirs of the Executive. This Agreement shall inure to the benefit of and be
enforceable by the Executive’s personal and legal representatives, executors,
administrators, successors, heirs, distributees, devises and legatees. If the
Executive should die after the conditions to payment of benefits set forth in
Section 4 of the Plan have been met and any amounts are still payable to him
hereunder, all such amounts, unless otherwise provided herein, shall be paid in
accordance with the terms of this Agreement to the Executive’s beneficiary,
successor, devises, legatee or other designee or, if there be no such designee,
to the Executive’s estate. Until a contrary designation is made to the Company,
the Executive hereby designates as his beneficiary under this Agreement the
person whose name appears below his signature on page 3 of this Agreement.

3. Notice. For purposes of this Agreement, notices and all other communications
provided for in the Agreement shall be in writing and shall be deemed to have
been duly given when delivered or mailed by United States registered mail,
return receipt requested, postage prepaid (or by similar foreign mail), as
follows: if to the Company – Perspecta Inc., 13600 EDS Drive, Herndon, Virginia,
20171, Attention: Corporate Secretary; and if to the Executive at the address
specified at the end of this Agreement. Notice may also be given at such other
address as either party may have furnished to the other in writing in accordance
herewith, except that notices of change of address shall be effective only upon
receipt.

4. Miscellaneous. No provisions of this Agreement or the Plan may be modified,
waived or discharged unless such waiver, modification or discharge is agreed to
in writing signed by the Executive and the Company, except as provided in
Section 8(a) of the Plan. No waiver by any party hereto of, or compliance with,
any condition or provision of this Agreement to be performed by such other party
shall be deemed a waiver of similar or dissimilar provisions or conditions at
the same or at any prior or subsequent time. No agreements or representations,
oral or otherwise, express or implied, with respect to the subject matter hereof
have been made by either party which are not set forth expressly in this
Agreement.

5. Validity. The invalidity or unenforceability of any provisions of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, which shall remain in full force and effect.



--------------------------------------------------------------------------------

6. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original but all of which together will
constitute one and the same instrument.

7. Gender. In this Agreement (unless the context requires otherwise), use of any
masculine term shall include the feminine.

8. Rescission. The Company agrees that this Agreement and the right to receive
payments pursuant to the Plan and this Agreement may be rescinded at any time by
the Executive giving written notice to such effect to the Company in accordance
with Section 3 above.

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

 

PERSPECTA INC.     EXECUTIVE By:    

 

     

 

      (Signature)        

 

      (Name)        

 

       

 

      (Address for Notice)        

 

      (Designated Beneficiary)        

 

       

 

      (Address for Beneficiary)



--------------------------------------------------------------------------------

EXHIBIT B

 

Group A Multiple:    3x Group B Multiple:    2x